DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent Claims 1 and 15 have been amended to require the limitations "the conduit extends perpendicularly from a side of the chamber" and "the conduit comprises an absorptive material disposed between the second resonance device and the chamber" which overcomes the previously applied prior art of the 7 July 2021 Non-Final Rejection of Lipkins '716, Feke in view of Lipkins '129, and Lipkins '716 in view of Lipkins '129 none of which teaches the particular configuration between the first and second resonance chambers now claimed. This configuration with the absorptive material between the chamber and the conduit could not be found in other applicable prior art. As such the claims are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
BRIT E. ANBACHT
Examiner
Art Unit 1776


/BEA/Examiner, Art Unit 1776